Citation Nr: 1705852	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  09-14 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic lumbago with right leg radiculopathy. 

2.  Entitlement to service connection for neuropathy of both upper extremities, to include as due to exposure to herbicides. 

3.  Entitlement to service connection for neuropathy of both lower extremities, to include as due to exposure to herbicides.

4.  Entitlement to service connection for glaucoma, to include as due to exposure to herbicides. 

5.  Entitlement to service connection for porphyria cutanea tarda (PCT), to include as due to exposure to herbicides. 

6.  Entitlement to service connection for residuals, excision of basal cell carcinoma on the right check, to include as due to exposure to herbicides. 

7.  Entitlement to service connection for status post removal of lipomas, to include as due to exposure to herbicides. 

8.  Entitlement to service connection for chloracne on the nose, cheeks and chin, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2004, November 2007 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In December 2010, following a February 2010 Travel Board hearing, this case was remanded to the RO for further development.  Following the issuance of an October 2015 supplemental statement of the case continuing the denial of each of the issues on appeal, the case was returned to the Board for its adjudication. 

In May 2015, a different Veterans Law Judge who held a separate hearing remanded several issues for additional development.  These issues have not yet been recertified for appeal and remain pending on remand.

The issues of entitlement to service connection for glaucoma and for chronic lumbago with right leg radiculopathy are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that the Veteran has neuropathy of both upper extremities. 

2. The competent medical evidence does not demonstrate that the Veteran has neuropathy of both lower extremities. 

3.  The competent medical evidence does not demonstrate that the Veteran has porphyria cutanea tarda. 

4. The competent medical evidence does not demonstrate that the Veteran has chloracne on the nose. 

5.  The competent medical evidence of record demonstrates that the Veteran's residuals, excision of basal cell carcinoma on the right check, is at least as likely as not etiologically related to service, to include as due to exposure to herbicides.

6.  The competent medical evidence of record demonstrates that the Veteran's status post removal of lipomas is at least as likely as not etiologically related to service, to include as due to exposure to herbicides.




CONCLUSIONS OF LAW

1.  Service connection for neuropathy of both upper extremities is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

2.  Service connection for neuropathy of both lower extremities is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

3.  Service connection for porphyria cutanea tarda is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

4.  Service connection for chloracne on the nose is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

5.  Residuals, excision of basal cell carcinoma on the right check was incurred as due to service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

6.  Status post removal of lipomas was incurred as due to service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); 38 C.F.R. § 3.159(b).  

Here, the Veteran was provided with notice in March 2004 and in May 2007 which was fully compliant with 38 C.F.R. § 3.159(b) and the notice requirements set forth in Dingess.  There are no defects of notification in this case requiring additional development or adjudication prior to final Board action on this claim.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's service medical and personnel records as well as post-service treatment records, both from VA and from private providers.  The Veteran has also submitted records relating to his disability claim with the Social Security Administration (SSA).  He was afforded thorough VA examinations in December 2008, January 2009, February 2011, and May 2012.  The Veteran has submitted personal statements and was also afforded an opportunity to testify at a hearing before the undersigned VLJ in February 2010.  He has not identified any additionally available evidence for consideration. 

Under Bryant v. Shinseki, 23 Vet. App. 488 (2010), 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in February 2010, the Veteran was assisted by a representative from a veterans service organization.  That representative pursued a line of questioning directed to elicit the Veteran's contentions regarding his claims.  The representative and the undersigned asked questions regarding the Veteran's history of symptoms of his various asserted disabilities and why he believed these disabilities were related to service.  The VLJ informed the Veteran that he had an opportunity to submit additional evidence in support of his claim.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked or may have substantiated the claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Pursuant to the December 2010 Board decision and remand, the RO was directed to schedule the Veteran for appropriate VA examinations to evaluate the nature and severity of the Veteran's low back disability, radiculopathy and/or neuropathy of the extremities, glaucoma, and various skin disorders.  After the RO adjudicated (and denied) the separate diabetes mellitus type II claim, the RO was to then readjudicate the service connection issues on appeal.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

After receiving the case from the Board, the RO scheduled the Veteran for separate VA examinations in February 2011 to evaluate the following: the various skin conditions, glaucoma, radiculopathy and/or neuropathy, and the low back condition.  The RO also elicited a second new VA examination in May 2012 that focused solely on the basal cell carcinoma excision claim as well as the status post removal of lipomas.  As instructed, the RO waited until adjudicating the diabetes mellitus type II claim in February 2015 before it then continued the denial of each of the claims on appeal in an October 2015 supplemental statement of the case.  As the RO scheduled the Veteran for the appropriate VA examinations and waited until adjudicating the diabetes mellitus type II before readjudicating the claims on appeal, the Board finds that the RO substantially complied with its remand directives.  Stegall, 11 Vet. App. at 268. 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claims, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).  

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The United States Department of Defense ("DOD") has also confirmed that Agent Orange was used from April 1968 through July 1969 along the demilitarized zone ("DMZ") in Korea.  See 74 Fed. Reg. 36640, 36641.  For veterans who assert Agent Orange exposure during service in the Korean DMZ at a different time, the VA Adjudication Procedures Manual, the M21-1MR provides guidance for additional development to include final verification with the JSRRC.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para 10(o). 

Certain diseases associated with Agent Orange exposure in service are presumed to be service connected if the disease is manifested to a compensable degree within a specified time period.  38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent, including Agent Orange, during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  Such diseases include chloracne and porphyria cutanea tarda.  38 C.F.R. § 3.309(e).  Further, pursuant to 38 C.F.R. § 3.309(e), early-onset peripheral neuropathy manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active military service shall be service connected.

The Board notes that effective September 6, 2013, the provisions of 38 C.F.R. 
§ 3.309 were revised to replace the term "acute and subacute" peripheral neuropathy with "early-onset" peripheral neuropathy and removing the note stating that the term "acute and subacute peripheral neuropathy" meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicides agent and resolves within two years of the date of onset.  See 78 Fed. Reg. 54,763 (Sept. 6, 2013).  It was further noted that the amendment clarifies that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it was noted it does not change the requirement that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after a veteran's last in-service exposure in order to qualify for the presumption of service connection. 

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2.725, 2.727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a disability, which is not included in the list in 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 




Bilateral Upper and Lower Extremity Radiculopathy

The Veteran contends generally that he developed neuropathy of all of his extremities after service and that it was directly due to his exposure to herbicides in service.  After a review of the claims file, the Board finds that there is no evidence that the Veteran currently has neuropathy of any extremity and that therefore his service connection claim must be denied. 

The Veteran was first afforded a VA examination to evaluate whether he had neuropathy of his extremities in December 2008.  He reported that he had been experiencing intermittent symptoms of neuropathy in all of his extremities since 1988.  Those symptoms included weakness, stiffness, numbness, paresthesias, dysesthesias, and pain.  Motor and sensory examinations were normal for all extremities, and a reflex examination revealed no abnormalities.  An electromyography (EMG) also did not reveal any abnormalities.  After reviewing the claims file and the results of the physical examination, the examiner found that the subjective reports of neuropathy were not supported by the medical evidence.  Therefore, the examiner did not provide an etiology opinion. 

The Veteran was afforded another VA examination to evaluate whether he had neuropathy of his extremities in February 2011.  He reported constant dysesthesias from the right toes to the right knee as well as some incisional numbness.  The Veteran expressly denied numbness or tingling in the heands or left leg.  The examiner detailed the results of an August 1999 nerve conduction study (NCS) and EMG, which showed no evidence of a diffuse neuropathy, as well as the results of the December 2008 VA examination that also did not show any neuropathy.  A physical examination showed mild weakness of right shoulder abduction and mild decrease of right range of motion, as well as arthritic changes in the hands.  Although there was a subjective sense of differential touch between the entirety of the right lower extremity relative to the left, a report of sensation was in the normal range.  Sensory testing was negative for any indications other than a tinel sign for the bilateral elbows, right fibular head, and right medial malleolus.  Motor and sensory examinations were normal, as were an NCS and an EMG.  After reviewing the claims file and the results of the examination, the examiner found no evidence of peripheral neuropathy or a localized entrapment affecting any extremity.  Therefore, the examiner concluded that the Veteran did not have peripheral neuropathy either at the time of the examination or when he had an EMG/NCS in both 1999 and in 2008, and consequently that no etiology opinion was offered either. 

A review of the Veteran's post-service treatment records, both from VA and private sources, shows no definitive diagnosis of or treatment for neuropathy during the pendency of the appeal.  The Veteran's general assertions that he has neuropathy symptoms are certainly sufficient to warrant the further inquiry made in the VA examination described above.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence in the record which indicates that the Veteran is competent enough through expertise or knowledge to conclude that these symptoms are sufficient to support a diagnosis of neuropathy.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).

The Veteran's assertions that he has neuropathy of the extremities must be considered in light of the opinions of the December 2008 and February 2011 VA examiners, who both concluded that the medical evidence did not support a diagnosis of neuropathy in any of the extremities.  Again, determining whether objectively observable symptoms constitute a certain disabilities is the province of trained medical professionals, not lay witnesses.  Accordingly, the Board finds that the opinions offered by the December 2008 and February 2011 VA examiners warrant the greatest probative weight on the issue at hand.  Without a diagnosis by a medical professional, there is no valid claim of service connection under 38 C.F.R. § 3.303(a) for neuropathy of the bilateral upper and lower extremities.  Brammer v. Derwinksi, 3 Vet. App. 223, 225 (1992).  

In reaching this decision, the Board notes that the separate claim of service connection for the distinct disability of chronic lumbago with right leg radiculopathy is being remanded, and the Board intimates no opinion as to the proper disposition of that claim at this time.


Chloracne

The Veteran contends generally that he developed chloracne after service and that it was directly due to his exposure to herbicides in service.  After a review of the claims file, the Board finds that there is no evidence that the Veteran currently has chloracne and that therefore his service connection claim must be denied. 

The only time that the Veteran has been evaluated for chloracne by VA was during the February 2011 VA examination.  A physical examination revealed no chloracne on any part of the Veteran's body, and there were no lesions with the presence of scarring on any part of his body either.  Accordingly, the examiner declined to offer an etiology opinion. 

A review of the Veteran's post-service treatment records, both from VA and private sources, shows no complaints of or treatment for chloracne.  The Veteran has generally asserted that he has chloracne that developed at some point after his service, but has not provided any specific evidence supporting his assertion.  Without a diagnosis by a medical professional, there is no valid claim of service connection under 38 C.F.R. § 3.303(a) for such disability.  Brammer, 3 Vet. App. at 225.  There is no evidence of chloracne for VA purposes during any period under appeal.

Porphyria Cutanea Tarda

The Veteran contends generally that he developed PCT after service and that it was directly due to his exposure to herbicides in service.  After a review of the claims file, the Board finds that there is no evidence that the Veteran currently has PCT and that therefore his service connection claim must be denied. 

The only time that the Veteran has been evaluated for PCT by VA was during the February 2011 VA examination.  To begin, the examiner discussed the manner in which PCT manifests on the body, that is, as a diffuse erythema in a photodistributed pattern, typically with vesicles, bullare, scarring, and/or hypertrichosis.  A physical examination revealed no PCT.  Accordingly, the examiner declined to offer an etiology opinion. 

A review of the Veteran's post-service treatment records, both from VA and private sources, shows no complaints of or treatment for PCT.  The Veteran has generally asserted that he has PCT that developed at some point after his service, but has not provided any specific evidence supporting his assertion.  Without a diagnosis by a medical professional, there is no valid claim of service connection under 38 C.F.R. § 3.303(a) for such disability.  Brammer v. Derwinksi, 3 Vet. App. 223, 225 (1992).  There is no evidence of PCT for VA purposes during any period under appeal.

Residuals, Excision of Basal Cell Carcinoma

The Veteran contends that the basal cell carcinoma that developed on his right cheek and was excised in August 2007 is related to his service.  Specifically, he contends that he developed basal cell carcinoma on his right cheek as a result of exposure to herbicides while in service in South Korea at or near the demilitarized zone (DMZ). 

After a review of the claims file, the Board finds that the preponderance of the evidence is in support of a grant of service connection for residuals of a basal cell carcinoma excision.  To begin, the Veteran's military personnel record indicates that he served in 2nd Battalion, 38th Infantry beginning in April 1968 up to the point of his separation in October 1968.  A review of 74 Fed. Reg. 36640, 36641 shows that the Veteran's service unit while he was in South Korea is included as one of those listed by DOD as having been assigned or rotated to areas near the DMZ.  Accordingly, as the Veteran had service during the time period proscribed by DOD, the Board finds that he is entitled to a presumption of exposure to herbicides while he was serving in South Korea.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para 10(o).

Although the Board finds that the Veteran was presumptively exposed to herbicides while serving in South Korea, basal cell carcinoma is not a disability listed under 38 C.F.R. § 3.309(e) for the purposes of presumptive service connection.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Nevertheless, the Board still finds that service connection is warranted for residuals of basal cell carcinoma excision on the basis of the positive etiology opinion espoused by the February 2011 VA examiner.  After confirming that the Veteran had been seeking treatment for basal cell carcinoma since 2001 and had a skin lesion excised from his right cheek in 2007, the examiner opined that it was at least as likely as not that the basal cell carcinoma was related to service.  In support thereof, the examiner referred to the Veteran's exposure to herbicidal agents, namely, Agent Orange. 

The Veteran has only been evaluated by VA once for the purposes of providing an opinion as to whether his residuals of basal cell carcinoma are related to service, and that one evaluation resulted in a positive etiological opinion.  Without any specific evidence to refute this determination by the February 2011 VA examiner, the Board finds that the preponderance of the evidence is in favor of granting service connection for residuals of basal cell carcinoma on the basis of exposure to herbicides. 

Status Post Removal of Lipomas

The Veteran contends that the lipomas that developed in his left upper arm in February 1990 were related to service.  Specifically, he contends that he developed the lipomas as a result of exposure to herbicides while in service in South Korea at or near the demilitarized zone (DMZ). 

As has been established, the Board finds that the Veteran is entitled to a presumption of herbicide exposure during his tour of duty in South Korea while in service.  Although lipomas are not listed as a disability under 38 C.F.R. § 3.309(e) for the purposes of presumptive service connection, the Board still finds that service connection is warranted for status post lipoma removal on the basis of the positive etiology opinion espoused by the February 2011 VA examiner.  After confirming that the Veteran had lipomas removed from his left upper arm in February 1990 and that there was no evidence of tumors seen at that time, the examiner opined that it was at least as likely as not that the lipomas were related to service.  In support thereof, the examiner referred to the Veteran's exposure to herbicidal agents, namely, Agent Orange. 

Again, the Veteran has only been evaluated by VA once for the purposes of providing an opinion as to whether his lipomas that were removed in February 1990 were related to service, and that one evaluation resulted in a positive etiological opinion.  Without any specific evidence to refute this determination by the February 2011 VA examiner, the Board finds that the preponderance of the evidence is in favor of granting service connection for status post removal of lipomas on the basis of exposure to herbicides.   Combee, 34 F.3d at 1042.  


ORDER

Service connection for neuropathy of both upper extremities is denied 

Service connection for neuropathy of both lower extremities is denied. 

Service connection for porphyria cutanea tarda is denied. 

Service connection for chloracne on the nose is denied. 

Service connection for residuals, excision of basal cell carcinoma on the right check, is granted.

Service connection for status post removal of lipomas is granted.


REMAND

Before the Board makes a determination as to the claims of entitlement to service connection for glaucoma and for chronic lumbago with right leg radiculopathy, further development of the record is necessary.  Specifically, the claims file must be returned to the examiner who provided the February 2011 VA examination and opinion in order to clarify the examiner's opinion regarding whether glaucoma is related to the Veteran's exposure to herbicides in service.  

The Board's December 2010 remand ordered that the Veteran be scheduled for a VA examination in order to evaluate whether his diagnosed glaucoma was related to service.  The Veteran was thereafter scheduled for a VA examination in February 2011, during which he reported that he was suspected of having glaucoma since the early 1990's.  Upon reviewing the claims file, the examiner found two letters from physicians who had formerly treated the Veteran for his glaucoma, beginning in 1991.  However, the examiner found no service treatment records documenting complaints of or treatment for glaucoma while in service.  Furthermore, the examiner did not find any evidence of a diagnosis of diabetes mellitus type II for the glaucoma to be secondary to, which was the alternative theory set forth by the Veteran.  Accordingly, the examiner opined that it was less likely than not that the glaucoma was related to service. 

The opinion espoused by the February 2011 VA examiner is insufficient as the examiner did not discuss any potential relation between the Veteran's presumed exposure to herbicides in service and his post-service development of glaucoma.  Although glaucoma is not listed as a disability under 38 C.F.R. § 3.309(e) for the purposes of presumptive service connection, the Veteran may still be entitled to service connection for his glaucoma on the basis of herbicide exposure if all of the evidence otherwise leads to that conclusion. 

As for the Veteran's chronic lumbago claim, the Veteran has been afforded two VA examinations to evaluate the nature and etiology of his chronic lumbago with asserted right leg radiculopathy.  In a January 2009 VA examination, the Veteran reported that his back condition began in 1969 after he injured his lower back.  After a physical examination and a review of the claims file, the examiner declined to offer an opinion as to the etiology of the chronic lumbago, finding that to do so would require speculation.  Specifically, the examiner acknowledged that the Veteran had a low back injury in service that required an injection, and then had a subsequent back injury in 1982, some 14 years after service.  Accordingly, the January 2009 VA examiner concluded that he could not "state if his current low back pain is due to his injury in 1968 versus 1982." 

The Veteran was afforded another VA examination in February 2011 to elicit an opinion regarding the nature and etiology of the chronic lumbago with asserted right leg radiculopathy.  He reported that he had experienced chronic low back pain with right sided radiculopathy since injuring his back lifting garbage in service in 1967, and that he currently experienced constant low back pain and constant dysesthesias from his right toes to right knee.  A review of medical records showed that the Veteran had an August 1999 NCS and EMG during which he reported his low back pain began in 1990 and that he had low back surgery in 1992.  The results of the August 1999 NCS/EMG showed evidence of low back denervation but no evidence of diffuse neuropathy.  The examiner conducted a new NCS and EMG, both of which showed no evidence of current radiculopathy affecting the lower extremities or any peripheral neuropathy.  After reviewing the record and the results of the physical examination, the examiner found that the Veteran did not have peripheral neuropathy or active radiculopathy.  Furthermore, the examiner opined that it was less likely than not that the Veteran's low back condition was caused by or otherwise attributable to service.  In support thereof, the examiner relied on the Veteran's assertion during the August 1999 EMG/NCS that his chronic low back pain began in 1990.  

Although the February 2011 VA examiner reviewed the claims file prior to concluding that it was less likely than not that the Veteran's low back condition was related to service, it is not clear from the opinion that the examiner fully considered potentially supportive evidence.  Specifically, the examiner's rationale did not mention the Veteran's history of a back injury and treatment while in service, nor did the examiner discuss the Veteran's reported history of continued treatment of his low back following service, as he testified to during the February 2010 hearing.  While the Board acknowledges that there are no records of this continuing treatment in the claims file, the Veteran did provide credible testimony that those records are not available as they were destroyed by his former treating physicians.  Furthermore, with regards to the denial of the associated right leg radiculopathy, the examiner did not discuss private treatment records from the Sparks Regional Medical Center dating from June 2010, in which the Veteran was diagnosed with radiculopathy.  A new examination and opinion is therefore necessary in order to reevaluate whether the Veteran has radiculopathy and then provide an opinion as to the etiology of the low back condition and any associated radiculopathy.   

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated VA medical records documenting the Veteran's treatment for glaucoma and/or a low back condition at a VA medical center.  The Veteran must also be contacted and invited to submit any additional records in support of his claim.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination for the purpose of determining whether the Veteran has radiculopathy, and then providing an opinion as to whether the low back condition and/or any diagnosed radicular disability was caused by or is otherwise related to service.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to his in-service low back injury and post-service diagnosis of and treatment for chronic lumbago with associated right lower extremity radiculopathy.  All necessary special studies or tests must be accomplished.

The examiner is asked to first determine whether the Veteran has a radicular condition.  In evaluating the Veteran, the examiner should consider the prior diagnosis of and treatment for radiculopathy associated with chronic lumbago. 

Thereafter, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) the chronic lumbago and/or any diagnosed radicular condition is related to the Veteran's military service.  In providing the opinion, the examiner must consider, and discuss as necessary, the Veteran's statements regarding his treatment for a low back condition in service and his subsequent treatment following service, to include treatment of associated right lower extremity radiculopathy. 

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

3. The Veteran must also be scheduled for a VA eye examination for the purpose of providing an opinion as to whether glaucoma is related to service.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to his diagnosis of and treatment for glaucoma.  All necessary special studies or tests must be accomplished.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) glaucoma is related to the Veteran's military service, to include exposure to herbicides in service.  The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

4.  After completion of the foregoing, readjudicate the
claims.  If either benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


